United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3842
                                     ___________

Nellie Y. Smith,                      *
                                      *
           Appellant,                 * Appeal from the United States
                                      * District Court for the
      v.                              * Western District of Missouri.
                                      *
                   1
Larry G. Massanari, Acting            *      [UNPUBLISHED]
Commissioner of Social Security,      *
                                      *
           Appellee.                  *
                                 ___________

                           Submitted: July 5, 2001
                               Filed: July 9, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Nellie Y. Smith appeals the district court’s2 order affirming the Commissioner’s
decision to deny her supplemental security income benefits. Smith alleges disability
since February 1996 from hip, leg, and head injuries sustained in a fall, plus anxiety and

      1
      Larry G. Massanari is substituted as appellee pursuant to Federal Rule of
Appellate Procedure 43(c)(2).
      2
       The HONORABLE ROBERT E. LARSEN, United States Magistrate Judge for
the Western District of Missouri, to whom the case was referred for final disposition
by consent of the parties pursuant to 28 U.S.C. § 636(c).
depression. After a hearing, the administrative law judge found that Smith was not
disabled based on the Medical-Vocational Guidelines (Grids) because, absent her drug
and alcohol abuse, she has the physical residual functional capacity (RFC) to perform
the full range of sedentary work and the mental RFC to perform unskilled work. Smith
sought judicial review, and the district court in a thorough opinion concluded that the
ALJ’s decision is supported by substantial evidence on the administrative record
viewed as a whole.

       Having carefully reviewed the record, we affirm. See Rehder v. Apfel, 205 F.3d
1056, 1059 (8th Cir. 2000) (standard of review). The ALJ properly applied the
regulations regarding drug addiction and alcoholism and properly placed on Smith the
burden of proving that her substance abuse is not a contributing factor material to
disability. See 20 C.F.R. § 416.935(b); Mittlestedt v. Apfel, 204 F.3d 847, 852 (8th
Cir. 2000). Substantial evidence supports the ALJ’s findings that Smith’s mental and
physical impairments are not disabling absent her drug and alcohol abuse. The ALJ did
not improperly discount the opinion of a treating physician, ignore Smith’s reliance on
low ratings on the global-assessment-of-functioning scale in February and September
1996, nor improperly use the Grids. See 20 C.F.R. § 416.969a(b) (when impairment
and related symptoms, such as pain, impose only exertional limitations and claimant’s
specific vocational profile is listed, Grids will be applied to determine disability status).



       The judgment of the district court is affirmed.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                            -2-